            Case 2:20-cr-00338-JAD-VCF Document 31 Filed 08/16/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:20-cr-00338-JAD-VCF
      vs.                                                 ORDER
6     ALFONZO LEE WOMACK,
7                           Defendant.
8

9           Before the Court is Defendant Alfonzo Lee Womack’s Motion to Dismiss Counsel (ECF No. 30).
10          Temporary General Order 2020-05 authorizes the use of video conferencing (or telephone
11   conferencing if video conferencing is not reasonably available) with the consent of the defendant after
12   consultation with counsel.
13          Accordingly,
14          IT IS HEREBY ORDERED that video conference hearing is scheduled for 3:00 PM, August 30,
15   2021, in Courtroom 3D, on Defendant Alfonzo Lee Womack’s Motion to Dismiss Counsel (ECF No. 30).
16          The parties are directed to file a Joint Status Report (1) advising whether the defendant consents
17   to proceed with the hearing as scheduled but using video conferencing, and (2) either (a) explaining why
18   the hearing cannot be further delayed without serious harm to the interests of justice, or (b) advising
19   whether the parties agree to a continuance, indicating the maximum length of time for such a continuance.
20   The Joint Status Report for the hearing must be filed by 12:00 PM, August 27, 2021.
21          IT IS ORDERED that defense counsel shall provide all necessary documents to defendant in
22   advance of the hearing.
23          IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,
24   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how defendant will participate
25
            Case 2:20-cr-00338-JAD-VCF Document 31 Filed 08/16/21 Page 2 of 2




1    in the video conference by 12:00 PM, August 27, 2021. Defendant will remain at Nevada Southern

2    Detention Center.

3           IT IS FURTHER ORDERED that Defense/AUSA shall file any necessary signed documents at

4    least ONE (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

5           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

6           INSTRUCTIONS FOR THE VIDEO CONFERENCE

7           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

8    to the participants email provided to the Court.

9           • Log on to the call ten (10) minutes prior to the hearing time.

10          • Mute your sound prior to entering the hearing.

11          • Do not talk over one another.

12          • State your name prior to speaking for the record.

13          • Do not have others in the video screen or moving in the background.

14          • No recording of the hearing.

15          • No forwarding of any video conference invitations.

16          • Unauthorized users on the video conference will be removed.

17          For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

18   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

19   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

20          DATED the 16th day of August, 2021.
                                                                  _________________________
21                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25
